—In an action, inter alia, to foreclose a mortgage, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Westchester County (Rudolph, J.), dated November 18, 1999, as, in effect, upon reargument, adhered to a determination made in an order of the same court dated August 24, 1999, finding, inter alia, that its application for a deficiency judgment against the defendant Edgar Rubiano was not timely pursuant to RPAPL 1371 (2).
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the plaintiffs contention, the Supreme Court correctly determined that its application for a deficiency judgment against the defendant Edgar Rubiano was not timely pursuant to RPAPL 1371 (2) (see, Pennsy Corp. v Z & S Realty Co., 256 AD2d 561; Citibank v Demadet, 243 AD2d 532).
In light of our determination, we need not address the plaintiffs remaining contentions. Mangano, P. J., Thompson, S. Miller and H. Miller, JJ., concur.